

EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT ("Agreement") dated as of December 13, 2013 by and between
DynCorp International LLC (the "Company") and William T. Kansky (the
"Executive") (each a "Party" and together, the "Parties").
WHEREAS, the Executive has been the Chief Financial Officer; and
WHEREAS, the Parties wish to establish the terms of the Executive's employment
as Chief Financial Officer of the Company and supersede and replace any prior
employment arrangement, including, but not limited to your employment offer
letter of July 20, 2010 (the "Prior Agreement").
NOW THEREFORE, in consideration of the premises and mutual considerations herein
and for other good and valuable consideration:
1.     Employment and Acceptance. The Company shall employ the Executive, and
the Executive shall accept employment, subject to the terms of this Agreement as
of the date first written above (the "Effective Date").
2.     Term. Subject to earlier termination pursuant to Section 5 of this
Agreement, this Agreement and the employment relationship hereunder shall
continue from the Effective Date until the second anniversary of the Effective
Date (the "Initial Term ") and shall automatically renew for one (1) year
intervals thereafter (each, an "Extended Term"). As used in this Agreement, the
"Term" shall refer to the period beginning on the Effective Date and ending on
the date the Executive's employment terminates in accordance with Section 5 (the
"Termination Date"). In the event that the Executive's employment with the
Company terminates, the Company's obligation to continue to pay, after the date
of termination, Base Salary (as defined below), Bonus (as defined below) and
other unaccrued benefits shall terminate except as may be provided for in
Section 5.
3.     Duties, Title and Location.
3.1     Title. The Company shall employ the Executive to render exclusive and
full-time services to the Company and its subsidiaries. The Executive shall
serve in the capacity of Chief Financial Officer, and shall report directly to
the Chief Executive Officer ("CEO").
3.2     Duties. The Executive will have such duties, powers and authorities as
are commensurate with his position as Chief Financial Officer of the Company and
as may be reasonably assigned by tile CEO or the Board of Directors of the
Company (the "Board") from time to time. The Executive will devote his best
efforts and abilities (other than due to physical or mental incapacity) to the
performance of such duties and to the promotion of the business and interests of
the Company and its subsidiaries. The Executive shall be permitted to
participate in charitable and civic activities and provide consulting services
to Cerberus Operating Advisory Company, LLC ("COAC"); provided that such
activities do not conflict with the Executive's duties under this Agreement or
in any way violate Section 6 of this Agreement.
3.3     Location. The Executive shall perform his full-time services to the
Company and its subsidiaries at the Company's headquarters, to be located in
McLean, Virginia;

1

--------------------------------------------------------------------------------



provided that the Executive shall be required to travel to other locations from
time to time as required by the Company's business.
4.     Compensation and Benefits by the Company. As compensation for all
services rendered pursuant to this Agreement, the Company shall provide the
Executive the following during the Tenn:
4.1     Base Salary. The Company will pay to the Executive an annual base salary
of $800,000, payable in accordance with the customary payroll practices of the
Company ("Base Salary"). The Base Salary shall be reviewed by the Board or, if
so delegated by the Board, by the Compensation Committee of the Board (the
"Compensation Committee") prior to the end of the Initial Term and, if the
Agreement is thereafter extended as provided above, on an annual basis, for
possible increase but not decrease (such modified Base Salary shall then be
referred to for purposes of this Agreement as the "Base Salary").
4.2     Bonus. With respect to each fiscal year during the Tenn, the Executive
shall be eligible to receive an annual bonus (the "Bonus") with a target amount
of one hundred percent (100%) of the Base Salary ("Target") and a potential of
up to two-hundred percent (200%) of Base Salary, to be paid at the discretion of
the Board or, if so delegated by the Board, the Compensation Committee based on
meeting or exceeding the Company's annual goals. The Bonus for each fiscal year
during the Term, if any, shall be payable to the Executive within two and
one-half months following the fiscal year to which the Bonus relates. Except as
otherwise set forth in Section 5, the Executive must be employed with the
Company, and not have given notice of resignation, as of the last day of the
fiscal year to which the Bonus relates in order to receive a Bonus.
4.3     Equity. The Executive shall be granted a prof its interest (the "Award")
in DynCorp Management LLC equal, as of the Effective Date, to 0.38% of the
realized appreciation of the Company in excess of certain thresholds set by the
Compensation Committee in its sole discretion. The Award shall be subject to the
terms and conditions of the limited liability company agreement of DynCorp
Management LLC, the prof its interest plan (the "Plan") and an award agreement,
including terms regarding vesting and forfeiture to be determined by the Board
or the Compensation Committee.
4.4     Long Term Cash Incentive. In the event of a Change in Control (as
defined below), subject to the Executive's continued employment with the Company
through such Change in Control, the Executive shall be eligible to receive a
long term cash incentive bonus equal to [$832,000] (the "Cash Incentive Bonus").
The Cash Incentive Bonus shall be paid to the Executive within the sixty (60)
day period following such Change in Control (the "Payment Date").
Notwithstanding the foregoing, in the event that Executive's employment is
terminated (x) by the Company without Cause (as defined below) or (y) by the
Executive for Good Reason (as defined below), in each case during the period
that begins forty-five (45) days prior to the date the Company enters into a
definitive agreement that if consummated would result in a Change in Control and
ends on the date such Change in Control is consummated, Executive shall continue
to be eligible to receive the Cash Incentive Bonus on the Payment Date.
4.5     Participation in Employee Benefit Plans. The Executive shall be
entitled, if and to the extent eligible, to participate in all of the applicable
benefit plans and perquisite

2

--------------------------------------------------------------------------------



programs of the Company, which are available to other senior executives of the
Company. The Company may at any time or from time to time amend, modify, suspend
or terminate any employee benefit plan, program or arrangement for any reason
without the Executive's consent if such amendment, modification, suspension or
termination is consistent with the amendment, modification, suspension or
termination for other executives of the Company.
4.6     Expense Reimbursement.
(a)     The Executive shall be entitled to receive reimbursement for all
appropriate business expenses incurred by him in connection with his duties
under this Agreement in accordance with the policies of the Company as in effect
from time to time.


(b)     The payment or reimbursement of any expense pursuant to this Section 4.6
in one of the Executive's taxable years shall not affect the amount of the
payment or reimbursement of any other expense pursuant to this Section 4.6 in
any other of the Executive's taxable years. Any payment or reimbursement for
expenses under this Section 4.6 shall in any event be made on or before the last
day of the Executive's taxable year following the taxable year in which the
expense was incurred.
5.     Termination of Employment.
5.1     By the Company for Cause or by the Executive Without Good Reason. If:
(i) the Company terminates the Executive's employment with the Company for Cause
(as defined below) or (ii) the Executive terminates his employment without Good
Reason upon at least thirty (30) days prior written notice, the Executive shall
be entitled to receive the following:
(a)     the Executive's accrued but unpaid Base Salary to the date of
termination and any employee benefits that the Executive is entitled to receive
pursuant to the employee benefit plans of the Company and its subsidiaries
(other than any severance plans) in accordance with the terms of such employee
benefit plans;
(b)     expenses reimbursable under Section 4.6 above incurred but not yet
reimbursed to the Executive to the date of termination;
(c)     the Executive shall receive payment for all accrued and unused vacation
days, payable in accordance with Company policy; and
(d)     the unpaid portion of the Bonus, if any, relating to any year prior to
the fiscal year of the Executive's termination, payable in accordance with
Section 4.2 above (together with (a), (b) and (c), the "Accrued Benefits").


For the purposes of this Agreement, "Cause" means as determined by a majority
vote of the Board, (i) willful and continued failure by the Executive to
substantially perform his duties with the Company; (ii) willful conduct by the
Executive that causes material harm to the Company, its subsidiaries or
affiliates, monetarily or otherwise; (iii) the Executive's felony conviction
arising out of on or off-duty conduct occurring during his employment; (iv)
willful malfeasance or willful misconduct by the Executive in connection with
his duties and (v) material breach by the Executive of this Agreement and/or the
Company's policies, which breach, if curable, is not cured within ten (l0) days
after written notice thereof by the Board.

3

--------------------------------------------------------------------------------



For the purposes of this Agreement, "Good Reason" means (i) a reduction in
Executive's then current Base Salary or Bonus at Target, (ii) the Company's
failure to comply with its material obligations under this Agreement, (iii) a
relocation of Executive's principal place of employment to a location more than
thirty-five (35) miles from Falls Church, Virginia without Executive's consent
or an adverse change in Executive's title as Chief Financial Officer,
(iv) a substantial diminution of Executive's duties, authority or
responsibilities with the Company; provided that neither the merger, sale or
acquisition of business units, subsidiaries or assets, nor any similar corporate
transaction, shall, by itself, constitute a diminution of duties, authority or
responsibilities for purposes hereof, (v) a change in Executive's reporting
relationship following which the Executive does not report to the Chairman of
the Board or the Company's Chief Executive Officer, or (vi) a Change in Control.
Each of the foregoing events will cease to constitute Good Reason unless
Executive gives the Company notice of Executive's intention to resign his
position with the Company within sixty (60) days after Executive's knowledge of
the occurrence of such event, and the Company shall have thirty (30) days from
its receipt of such notice to cure any condition that constitutes Good Reason.
5.2     Due to Death or Disability. If (x) the Executive's employment terminates
due to his death or (y) the Company terminates the Executive's employment with
the Company due to the Executive's Disability (as defined below), the Executive
or the Executive's estate will be entitled to the Accrued Benefits and, subject
to the Executive's or his estate's execution without revocation of a valid
release agreement, substantially in the form attached hereto as Exhibit A,
within forty-five (45) days following the date of termination of the Executive's
employment, beginning on the 60th day following such termination, the Executive
or the Executive's estate shall receive the severance payments set forth in
paragraph (a) of this Section 5.2.
(a)     a prorated portion of the Bonus that would have been payable to the
Executive through the termination Date; based on the Company's performance
targets being met for the fiscal year in which Executive's employment is
terminated, payable when and in the same manner as such Bonus is paid to other
executives.
For the purposes of this Agreement, "Disability" means the determination by the
Company, its subsidiaries or affiliates that, as a result of a permanent
physical or mental injury or illness, the Executive has been unable to perform
the essential functions of his job with or without reasonable accommodation for
(i) 90 consecutive days or (ii) a period of 180 days in any 12-month period.
5.3     By the Company Without Cause or By the Executive for Good Reason. If
during the Term, (i) the Company terminates the Executive's employment without
Cause (which may be done at any time without prior notice) or (ii) the Executive
terminates his employment for Good Reason, the Executive will be entitled to the
Accrued Benefits and, subject to the Executive's execution without revocation of
a valid release agreement, substantially in the form attached hereto as Exhibit
A which will not require the release of any claims for indemnification for
claims filed by third parties as a result of actions taken in good faith by
Executive within the scope of his employment, within forty-five (45) days
following the date of termination of the Executive's employment, the Executive
shall receive the severance payments and benefits set forth in paragraphs (a),
(b), (c) and (d) of this Section 5.3.

4

--------------------------------------------------------------------------------





(a)     Base Salary for a period of 2 years following the date of termination of
the Executive's employment. One year of the base salary shall be paid in a lump
sum within forty-five (45) days following the date of termination of Executive's
employment. The remaining Base Salary shall be payable in accordance with the
customary payroll practices of the Company in the year following the date of
termination of the Executive's employment;
(b)     an amount equal to the Executive's Bonus at Target for a period of 2
years. One year of the bonus shall be paid in a lump sum within forty-five (45)
days following the date of termination of Executive's employment. The second
year shall be payable in a lump sum on the first anniversary of the date of
termination of the Executive's employment; and,
(c)     reimbursement on a monthly basis, beginning on the 60th day following
the termination Date, of the cost of continuation coverage of group health
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986,
as amended ("COBRA "), for a maximum of eighteen (\ 8) months following the
Termination Date to the extent the Executive elects such continuation coverage
and is eligible and subject to the terms of the plan and applicable law;
provided that if the Executive becomes eligible to receive coverage from a new
employer he shall cease to be entitled to such reimbursement.


Notwithstanding the foregoing, the Company shall have no obligation to provide
the severance payments or benefits set forth above in the event that the
Executive breaches any of the provisions of Section 6.
5.4     In Connection With a Change in Control. In the event that there is a
Change in Control (as defined below) and either (A) Executive's employment with
the Company and its subsidiaries terminates either within ninety (90) days prior
to or within three (3) years following such Change in Control (x) by the Company
and any of its subsidiaries without Cause or (y) by Executive for Good Reason,
the Executive will be entitled to the Accrued Benefits and, subject to the
Executive's execution without revocation of a valid release agreement,
substantially in the form attached hereto as Exhibit A, within forty-five (45)
days following the date of termination of the Executive's employment, the
Executive shall receive the severance payments and benefits set forth in
paragraphs (a) (b) and (c) of this Section 5.4.
(a)     a prorated portion of the Bonus that would have been payable to the
Executive through the Termination Date; based on the Company's performance
targets being met from the beginning of the fiscal year through the Termination
Date, payable when such Bonus is paid to other executives; and,
(b)     a lump sum severance payment equal to three (3) times the sum of Base
Salary plus Bonus at Target, payable on the sixtieth (60th) day following the
termination Date; and
(c)     reimbursement on a monthly basis, beginning on the 60th day following
such termination, of the cost of continuation coverage of group health coverage
pursuant to COBRA, for a maximum of eighteen (18) months following the
Termination Date to the extent the Executive elects such continuation coverage
and is eligible and subject to the terms of the plan and applicable law;
provided that if the Executive becomes eligible to receive coverage from a new
employer he shall cease to be entitled to such reimbursement.



5

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the Company shall have no obligation to provide
the severance payments or benefits set forth above in the event that the
Executive breaches any of the provisions of Section 6.
For the avoidance of doubt, in the event the Executive's employment is
terminated in accordance with this Section 5.4, the Executive shall not be
entitled to any payments or benefits under Section 5.3.
For purposes of this Agreement, "Change in Control" means the first to occur of
any of the following events (i) one Person who is not an Investor or an
Affiliate of an Investor becomes the beneficial owner, directly or indirectly,
of more than fifty percent (50%) of the combined voting power of the then issued
and outstanding securities of the Company or the Owner, (ii) a reduction in
Investor's beneficial ownership, directly or indirectly, to less than thirty
percent (30%) of the combined voting power of the then issued and outstanding
securities of the Company or the Owner or (iii) the sale, transfer or other
disposition of all or substantially all of the business and assets of the
Company or the Owner, whether by sale of assets, merger or otherwise (determined
on a consolidated basis), in a single or related series of transactions, to one
Person other than an Investor or an Affiliate of an Investor. For purposes of
this Agreement, the "Owner" shall mean Defco Holdings, Inc.
For purposes of this Agreement, "Affiliate" means, with respect to any entity,
any other corporation, organization, association, partnership, sole
proprietorship or other type of entity, whether incorporated or unincorporated,
directly or indirectly controlling or controlled by or under direct or indirect
common control with such entity.
For purposes of this Agreement, "Investor" means Cerberus Series Four Holdings
LLC and Cerberus Partners II, L.P. and their Affiliates.
For purposes of this Agreement, "Person" means a person, as such term is used
for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended (or any successor thereto).
5.5     No Mitigation. The Executive shall be under no obligation to seek other
employment after his termination of employment with the Company and the
obligations of the Company to the Executive which arise upon the termination of
his employment pursuant to this Section 5 shall not be subject to mitigation.
5.6     Removal from any Boards and Position. If the Executive's employment is
terminated for any reason under this Agreement, he shall be deemed to resign (i)
if a member, from the Board or board of directors of any subsidiary of the
Company or any other board to which he has been appointed or nominated by or on
behalf of the Company and (ii) from any position with the Company or any
subsidiary of the Company, including, but not limited to, as an officer of the
Company and any of its subsidiaries. For avoidance of doubt, nothing in this
section 5.6 shall require Executive to resign any duties or responsibilities he
has with COAC.
6.     Restrictions and Obligations of the Executive.
6.1     Confidentiality. (a) During the course of the Executive's service to the
Company (prior to and during the Tenn), the Executive has had and will have
access to certain

6

--------------------------------------------------------------------------------



trade secrets and confidential information relating to the Company and its
subsidiaries and affiliates (the "Protected Parties") which is not readily
available from sources outside the Company. The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including but not limited to, their
customer, supplier and vendor lists, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data) and any other information, whether
communicated orally, electronically, in writing or in other tangible forms
concerning how the Protected Parties create, develop, acquire or maintain their
products and marketing plans, target their potential customers and operate their
retail and other businesses. The Protected Parties invested, and continue to
invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
"Confidential Information"), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive's employment by the Company or its subsidiaries
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
The Executive shall not, during the period the Executive is employed by the
Company or its subsidiaries or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any person or entity for any reason or
purpose whatsoever, nor shall the Executive use it in any way, except (i) in the
course of the Executive's employment with, and for the benefit of, the Protected
Parties, (ii) to enforce any rights or defend any claims hereunder or under any
other agreement to which the Executive is a party, provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims and is
only disclosed in the formal proceedings related thereto, (iii) when required to
do so by a court of law or in connection with any administrative proceeding, by
any governmental agency or regulatory organization or by any administrative or
legislative body (including a committee thereof) with jurisdiction to order him
to divulge, disclose or make accessible such information, provided that the
Executive shall give prompt written notice to the Company of such requirement
(unless directed by governmental or judicial authority not to do so), disclose
no more information than is so required, and cooperate with any attempts by the
Company to obtain a protective order or similar treatment, (iv) as to such
Confidential Information that becomes generally known to the public or trade
without his violation of this Section 6.1(a) or (v) to the Executive's spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance the Executive's tax, financial and other personal
planning (each an "Exempt Person"), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 6.1(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information.
(b)     All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the

7

--------------------------------------------------------------------------------



Business (for the purposes of this Agreement, "Business" shall be as defined in
Section 6.4 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries, whether prepared by the Executive or otherwise
coming into the Executive's possession, shall remain the exclusive property of
the Company and its subsidiaries.
(c)     It is understood that while employed by the Company or its subsidiaries,
the Executive will promptly disclose to it, and assign to it the Executive's
interest in any invention, improvement or discovery made or conceived by the
Executive, either alone or jointly with others, which arises out of the
Executive's employment. At the Company's request and expense, the Executive will
assist the Company and its subsidiaries during the period of the Executive's
employment by the Company or its subsidiaries and thereafter (but subject to
reasonable notice and taking into account the Executive's schedule) in
connection with any controversy or legal proceeding relating to such invention,
improvement or discovery and in obtaining domestic and foreign patent or other
protection covering the same.
6.2     Cooperation. During the Term and any period thereafter, the Executive
shall cooperate fully with any investigation or inquiry by the Company, or any
governmental or regulatory agency or body, concerning the Company or its
subsidiaries' or affiliates' operations; provided that the Company shall
reimburse the Executive for any reasonable expenses, including reasonable
attorney's fees for outside counsel selected by the Company in the event that
Company counsel determines it has a conflict in representing both the Company
and Executive, incurred during such cooperation."
6.3     Non-Solicitation or Hire. During the Tenn and, following the termination
of the Executive's employment for any reason, for a period of twenty-four (24)
months, the Executive shall not (a) directly or indirectly solicit, attempt to
solicit or induce (x) any party who is a customer of the Company or its
subsidiaries, who was a customer of the Company or its subsidiaries at any time
during the twelve (12) month period immediately prior to the date the
Executive's employment terminates or who is a prospective customer that has been
identified and targeted by the Company or its subsidiaries as of the Termination
Date, for the purpose of marketing, selling or providing to any such party any
services or products offered by or available from the Company or its
subsidiaries, or (y) any supplier to the Company or any subsidiary to terminate,
reduce or alter negatively its relationship with the Company or any subsidiary
or in any manner interfere with any agreement or contract between the Company or
any subsidiary and such supplier or (b) hire any employee of the Company or any
of its subsidiaries or affiliates (a "Current Employee") or any person who was
an employee of or consultant to the Company or any of its subsidiaries or
affiliates during the six (6) month period immediately prior to the date the
Executive's employment terminates (a "Former Employee") or directly or
indirectly solicit or induce a Current or Former Employee to terminate such
employee's employment relationship with the Protected Parties in order, in
either case, to enter into a similar relationship with the Executive, or any
other person or any entity; provided, however, that nothing in Section 6.3(b)(i)
shall be deemed to prohibit general solicitations for employment through
advertisements or other means that may be seen by employees of the Company or
its subsidiaries or affiliates or (ii) preclude the Executive from employing any
person whose employment with the Company or any of its subsidiaries or
affiliates was involuntarily terminated.
6.4     Non-Competition. Executive understands that the Company invests
significant resources in the training and development of its executives and that
in his position as

8

--------------------------------------------------------------------------------



Chief Financial Officer, he had access to Confidential Information. During the
Tenn and for a period of twelve (12) months following the termination of the
Executive's employment for any reason, the Executive shall not, directly or
indirectly participate in the ownership (other than through mutual funds or
similar forms of investment), control or management of, or be employed as an
employee, consultant, advisor or agent of any business, or in any other
capacity, for the following companies: AECOM, CH2MHill, Engility, Excelis,
Fluor, KBR, L-3, Mantech, PAE, or SAIC;
6.5     Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries are the sole property
of the Company and its subsidiaries ("Company Property"). During the Tenn, and
at all times thereafter, the Executive shall not remove, or cause to be removed,
from the premises of the Company or its subsidiaries, copies of any record,
file, memorandum, document, computer related information or equipment, or any
other item relating to the business of the Company or its subsidiaries, except
in furtherance of his duties under the Agreement. When the Executive's
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in his possession or control.
6.6     Nondisparagement. The Executive agrees that he will not at any time
(whether during or after the Tenn) publish or communicate to any person or
entity any Disparaging (as defined below) remarks, comments or statements
concerning the Company, Cerberus Capital Management, L.P., their parents,
subsidiaries and affiliates, and their respective present and former members,
partners, directors, officers, shareholders, employees, agents, attorneys,
successors and assigns. "Disparaging" remarks, comments or statements are those
that impugn the character, honesty, integrity or morality or business acumen or
abilities in collection with any aspect of the operation of business of the
individual or entity being disparaged. Notwithstanding the foregoing, nothing in
this Section 6.6 shall be construed to preclude truthful disclosures in response
to lawful process as required by applicable law, regulation, or order or
directive of a court, administrative or legislative body, governmental agency or
regulatory organization.
7.     Remedies: Specific performance. The Parties acknowledge and agree that
the Executive's breach or threatened breach of any of the restrictions set forth
in Section 6 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order against the Executive
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Section 6. The Executive also agrees that such remedies shall
be in addition to any and all remedies, including damages, available to the
Protected Parties against him for such breaches or threatened or attempted
breaches. In addition, without limiting the Protected Parties' remedies for any
breach of any restriction on the Executive set forth in Section 6, except as
required by law, the Executive shall not be entitled to any payments set forth
in Sections 5.2, 5.3 or 5.4 hereof if the Executive has breached the covenants
applicable to the Executive contained in Section 6, the Executive will
immediately return to the Protected Parties any such payments previously
received under Sections 5.2, 5.3 or 5.4 upon such a breach, and, in the event of
such breach, the Protected Parties will have no

9

--------------------------------------------------------------------------------



obligation to pay any of the amounts that remain payable by the Company under
Sections 5.2, 5.3 or 5.4.


8.     Indemnification. The Company agrees at all times during the Executive's
employment with the Company and thereafter, to indemnify, defend and hold the
Executive, his heirs, estate and legal representatives harmless from any and all
claims, liabilities, demands, allegations, causes of action, or other threats,
related to and in any way arising out of the services provided by the Executive
at the request of the Company, provided, however, that this indemnification
shall not apply to acts or omissions that are the result of conduct that would
preclude the Executive from receiving indemnification under Section 145 of the
Delaware General Corporation Law in effect from time to time. Upon receipt of
notice of the assertion of any such claim, liability, demand, allegation, cause
of action or other threat, the Company shall pay the Executive the cost of his
defense by a counsel mutually acceptable to the Company and Executive, and shall
be responsible for the full payment of any judgment including damages or
penalties, including punitive damages or penalties, that may be assessed or
payable as a result of a settlement to which the Company and the Executive
consent, including the deductible portion of any loss covered by Director and
Officer Liability Insurance, applicable to similarly situated employees. Nothing
herein shall limit the rights of the Executive to the protections afforded by
the Directors and Officers Liability Insurance, applicable to similarly situated
employees, as in effect from time to time or to such other protections as may be
afforded to the Executive under the Company's certificate of formation, bylaws
or limited liability company agreement or operating agreement or under any other
agreement, policy or procedure. In the event it is ultimately detem1ined that
the Executive is not entitled to be indemnified by the Company pursuant to this
Section 8, the Executive shall reimburse the Company for such expenses
previously paid by the Company on behalf of the Executive.
9.     Other Provisions.
9.1     Notices. Any notice or other communication required or which may be
given hereunder shall be in writing and shall be delivered personally, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid or overnight mail and shall be deemed given when so delivered
personally, or sent by facsimile transmission or, if mailed, four (4) business
days after the date of mailing or one (1) business day after overnight mail, as
follows:
(a)     If the Company, to:
3190 Fairview Park Drive
Suite 700
Falls Church, VA 22042
Attention: General Counsel
Telephone: (703) 462-7224
Fax: (571) 722-0253


(b)     If the Executive, to the Executive's home address reflected in the
Company's records.

10

--------------------------------------------------------------------------------



9.2     Entire Agreement. This Agreement contains the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Prior Agreement.
9.3     Representations and Warranties. The Executive represents and warrants
that he is not a party to or subject to any restrictive covenants, legal
restrictions or other agreements in favor of any entity or person which could
arguably, in any way, preclude, inhibit, impair or limit the Executive's ability
to perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.
9.4     Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
9.5     Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the Commonwealth of Virginia, without regard to
conflicts of laws principles, unless superseded by federal law. IN ADDITION, TO
THE EXTENT PERMISSIBLE BY LAW, THE PARTIES AGREE TO WAIVE A TRIAL BY JURY.
9.6     Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Company or the
Executive without written consent signed by the other party; provided that the
Company may assign its rights and obligations hereunder in connection with a
Change in Control.
9.7     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.
9.8     Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
9.9     Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.
9.10     Judicial Modification. If any court determines that any of the
covenants in Section 6, or any part of any of them, is invalid or unenforceable,
the remainder of such covenants and parts thereof shall not thereby be affected
and shall be given full effect, without regard to the invalid portion. If any
court determines that any of such covenants, or any part

11

--------------------------------------------------------------------------------



thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court shall reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable.
9.11     Tax Withholding. The Company or other payor is authorized to withhold
from any benefit provided or payment due hereunder, the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the opinion of the
Board to satisfy all obligations for the payment of such withholding taxes.
9.12     Section 409A. The parties hereto intend that all payments and benefits
to be made or provided to the Executive will be paid or provided in compliance
with all applicable requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), so as not to be subject to the premature income
recognition or adverse tax provisions of Code 409A, and the provisions of this
Agreement shall be construed and administered in accordance with and to
implement such intent. In furtherance of the foregoing, the provisions set forth
below shall apply notwithstanding any other provision in this Agreement:
(a)     All payments to be made to the Executive hereunder, to the extent they
constitute a deferral of compensation subject to the requirements of Code
Section 409A (after taking into account all exclusions applicable to such
payments under Code Section 409A), shall be made no later, and shall not be made
any earlier, than at the time or times specified herein or in any applicable
plan for such payments to be made, except as otherwise permitted or required
under Section 409A.
(b)     The date of the Executive's "separation from service," as defined in
Code Section 409A (and as determined by applying the default presumptions in
Treas. Reg. § 1.409A-1(h)(1)(ii), shall be treated as the date of the
Executive's termination of employment for purposes of determining the time of
payment of any amount that becomes payable to the Executive related to the
Executive's termination of employment and that is properly treated as a deferral
of compensation subject to Code Section 409A after taking into account all
exclusions applicable to such payment under Code Section 409A.
(c)     To the extent any payment or delivery otherwise required to be made to
the Executive hereunder on account of the Executive's separation from service is
properly treated as a deferral of compensation subject to Code Section 409A
after taking into account all exclusions applicable to such payment and delivery
under Code Section 409A, and if Executive is a "specified employee" under Code
Section 409A at the time of the Executive's separation from service, then such
payment and delivery shall not be made prior to the first business day after the
earlier of (i) the expiration of six (6) months from the date of the Executive's
separation from service, or (ii) the date of Executive's disability (as such
term is defined in Code Section 409A) or death (such first business day, the
"Delayed Payment Date"). On the Delayed Payment Date, there shall be paid or
delivered to the Executive or, if the Executive has died, to the Executive's
estate, in a single payment or delivery (as applicable) all entitlements so
delayed, and in the case of cash payments, in a single cash lump sum, an amount
equal to aggregate amount of all payments delayed pursuant to the preceding
sentence.
(d)     In the case of any amounts payable to the Executive under this Agreement
that may be treated as payable in the form of "a series of installment
payments," as





12

--------------------------------------------------------------------------------



defined in Treas. Reg. §1.409A-2(b)(2)(iii), Executive's right to receive such
payments shall be treated as a right to receive a series of separate payments
for purposes of Treas. Reg. § 1.409A-2(b)(2)(iii).
9.13     280G Parachute Payments. Notwithstanding any other agreement between
the Company and the Executive, in the event that any payment or benefits
provided to Executive (whether made or provided pursuant to this Agreement or
otherwise) constitute "parachute payments" within the meaning of Section 280G of
the Code ("Parachute Payments") and would be subject to the tax (the "Excise
Tax") imposed by Section 4999 of the Code, then the Executive will be entitled
to receive either (A) the full amount of the Parachute Payments, or (B) the
maximum amount that may be provided to Executive without resulting in any
portion of such Parachute Payments being subject to such Excise Tax, whichever
of clauses (A) and (B), after taking into account applicable federal , state,
and local taxes and the Excise Tax, results in the receipt by the Executive, on
an after-tax basis, of the greatest portion of the Parachute Payments. Any
reduction of the Parachute Payments pursuant to the foregoing shall occur in the
following order: (1) the Cash Incentive Bonus or any other cash payment under
any retention bonus agreement or similar agreement, (2) any cash severance
payable by reference to the Executive's base salary and annual bonus; (3) any
other cash amount payable to the Executive; (4) any benefit valued as a
"parachute payment" (within the meaning of Section 280G of the Code); and (5)
acceleration of vesting of any equity award. Any determination required under
this Section 9.13 shall be made in writing by the independent public accountants
of the Company, whose determination shall be conclusive and binding for all
purposes upon the Company and the Executive. For purposes of making any
calculation required by this Section 9.13, such accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good-faith interpretations concerning tile application of Sections
280G and 4999 of the Code.
[Signatures follow on next page.]

13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
EXECUTIVE
/s/ William T. Kansky
Name:
William T. Kansky
 
 
 
 
DYNCORP INTERNATIONAL LLC
 
 
By:
/s/ Steve Gaffney
Name:
Steve Gaffney
Title:
Chief Executive Officer




14

--------------------------------------------------------------------------------



EXHIBIT A
GENERAL RELEASE AGREEMENT
This Release (the "Release") is made as of this ___ day of __________ 20__ ,
between DynCorp International LLC (the "Company") and [Executive Name] (the
"Executive").
1.Release. In consideration of the severance payments and other post-employment
benefit obligations of the Company set forth in the employment agreement between
the Company and the Executive, dated as of __________, 20__ (the "Employment
Agreement"), and other good and valuable consideration to which the Executive
agrees the Executive would not otherwise be entitled, the Executive hereby
releases the Company, their affiliates and their respective present and former
partners, directors, officers, principals, shareholders, members, employees,
agents, attorneys, successors and assigns (together, the "Released Parties"),
from any and all claims, charges, manner of actions and causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments, and
demands whatsoever, which the Executive, or the Executive's heirs, executors,
administrators and assigns have, or may hereafter have against the Released
Parties arising out of or by reason of any cause, matter or thing whatsoever,
whether known or unknown, fixed or contingent, liquidated or unliquidated, from
the beginning of the world to the date hereof, including without limitation any
and all matters relating to the Executive's employment by the Company and the
termination thereof, the Employment Agreement, the Executive's compensation,
expenses, employee benefits, and all matters arising under any federal, state or
local statute, rule or regulation or principle of contract law or common law in
the United States or any other jurisdiction, including, but not limited to,
claims arising under (the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq.,] Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq.,
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., and
the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq., all as
amended. Notwithstanding the foregoing, nothing in this Release shall affect any
vested employee benefits to which the Executive may be entitled under any
existing employee benefit plans of the Company, nor shall anything in this
Release (i) affect the Executive's rights to indemnification pursuant to the
Employment Agreement or the Company's certificate of formation, bylaws or
limited liability company agreement or operating agreement or under any other
agreement or policy or procedure, by-laws, policies and procedures or insurance
policies, (ii) affect the Executive's right to reimbursement of expenses under
the Employment Agreement or under the Company's procedures for the reimbursement
of expenses, or (iii) waive any claim that may arise after the date that the
Executive signs this Release (including, without limitation, any such claims for
breach of the Employment Agreement).
2.No Pending Claims. Executive represents and warrants that the Executive does
not presently have on file, and further represents and warrants that the
Executive will not hereafter file, any claims, grievances or complaints against
the Released Parties in or with any court, or before any other tribunal or panel
or arbitrators, public or private, based upon any actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever against any Released Party
relating to the Executives employment by the Company or its affiliates, the
Executive's



15

--------------------------------------------------------------------------------



termination of employment thereof and the Employment Agreement, except to the
extent any such claims arise after the date that the Executive signs this
Release.
3.     Non-Admission; Inadmissibility. The execution of this Release and the
performance of its terms (i) does not constitute an admission by the Company of
any unlawful tortious action or any violation of any contract or any federal,
state or local decisional law, statute, regulation or constitution, and the
Company specifically denies any such wrongdoing or violation, and (ii) shall in
no way be construed to be an admission of liability by either the Executive or
the Company with respect to any claims, disputes or controversies between the
Executive and the Company. This Release is entered into solely to resolve all
matters related to or arising out of the Executive's employment with and the
cessation thereof, and its execution and implementation may not be used as
evidence, and shall not be admissible in a subsequent proceeding of any kind,
except one alleging a breach of this Release.


4.     Representations. The Executive represents and warrants that the Executive
fully understands the terms of this Release and that the Executive knowingly and
voluntarily, of the Executive's own free will without any duress, being fully
informed and after due deliberation, accepts its terms and signs the same as the
Executive's own free act. The Executive further represents and warrants that,
except as set forth herein, no promises or inducements for this Release have
been made, and the Executive is entering into this Release without any reliance
upon any statement or representation by any of the Released Parties or any other
person concerning any fact material hereto. The Executive understands that as a
result of entering into this Release, the Executive will not have the right to
assert that the Company unlawfully terminated the Executive's employment or
violated any rights in connection with such employment.
5.     Effective Date.
5.1     The Executive acknowledges that the Company has provided the Executive
with at least twenty-one (21) days from the date upon which this Release is
first delivered to the Executive within which to consider the terms and effect
of this Release and return an executed copy to the Company. The Executive agrees
that any changes to this Release from the time it was first offered to the
Executive, whether material or immaterial, do not restart the running of the
twenty-one (21) day period. if the Executive elects to execute this Release
before the expiration of the twenty-one (21) day period, the Executive
acknowledges that the Executive has chosen, of the Executive's own free will
without any duress, to waive the Executive's right to the full twenty-one (21)
day period.


5.2     The Executive has seven (7) days following the date the Executive
executes this Release during which to revoke it, by notifying in writing
__________ at_______________. This Release will not be effective until the
eighth (8th) day following the Company's receipt of the valid Release signed by
the Executive.
5.3     The Company hereby advises the Executive to consult with an attorney
prior to signing this Release.]

16

--------------------------------------------------------------------------------



6.     Survival of Certain Provisions. The Executive acknowledges and agrees
that Sections 6, 7 and 9 of the Employment Agreement remain in full force and
effect and survive the termination of the Executive's employment with the
Company.
7.     Governing Law. This Release is subject to, and incorporates by reference,
Section 9.5 of the Employment Agreement.
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Release as of the day and year first written above.
DYNCORP INTERNATIONAL LLC
 
 
 
 
 
 
 
 
By:
 
Name: [Executive Name]
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




17